Name: Council Regulation (EEC) No 3976/86 of 22 December 1986 amending Regulation (EEC) No 483/86 fixing the level of quantitative restrictions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 86 Official Journal of the European Communities No L 370/ 11 COUNCIL REGULATION (EEC) No 3976/86 of 22 December 1986 amending Regulation (EEC) No 483/86 fixing the level of quantitative restric ­ tions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 137 of the Act of Accession, the Kingdom of Spain is authorized until 31 December 1989 to maintain quantitative restrictions, in the form of quotas, on imports of certain fruit and vegetables from the Community as constituted on 31 December 1985 ; whereas certain additional restrictions may be applied in respect of certain periods ; Whereas Regulation (EEC) No 483/86 (') fixed the initial quota applicable to each product in 1986 ; whereas pursuant to Article 137 (3) of the Act of Accession, the minimum rate of progressive increase in the quotas is 10 % at the beginning of each year ; whereas a higher rate of increase of 20 % is not likely to cause disturbance on the Spanish market ; whereas Regulation (EEC) No 483/86 should be amended for 1987, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 483/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The volumes of the quotas that the Kingdom of Spain may, pursuant to Article 137 of the Act of Accession, apply to the import of products appearing in Annex I coming from the Community as consti ­ tuted on 31 December 1985 shall , for the year 1987, be as set out in respect of each product in that Annex.' 2. Annexes I and II are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 54, 1 . 3 . 1986, p. 7 . No L 370/ 12 Official Journal of the European Communities 30 . 12. 86 ANNEX I (tonnes) CCT heading No Description Quotafor 1987 07.01 Vegetables fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : I. Cauliflowers 7 657 G. Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : ex II . Carrots and turnips :  Carrots 4 698 ex H. Onions, shallots and garlic :  Onions 35 297  Garlic 6 679 M. Tomatoes 70 932 08.02 Citrus fruit, fresh or dried : A. Oranges 61 273 B. Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids : II . Other :  Mandarins (including tangerines and satsumas) 16 144 C. Lemons 16612 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes 18 028 08.06 Apples, pears and quinces, fresh : A. Apples 34 804 B. Pears 17 798 08.07 Stone fruit, fresh : A. Apricots 5 731 ex B. Peaches, including nectarines :  Peaches 16 455 30 . 12. 86 Official Journal of the European Communities No L 370/13 ANNEX II (tonnes) CCT heading No Description Quota 08.06 Apples, pears and quinces, fresh : A. Apples : i ex I. Cider apples in bulk from 16 September to 15 December :  From 16 September to 30 November 221 II . Other : ex a) From 1 August to 31 December :  From 1 September to 30 November 4 351 B. Pears : ex I. Perry pears in bulk from 1 August to 31 December :  From 1 August to 16 December II . Other : c) From 16 to 31 July 3 708 ex d) From 1 August to 31 December : I)  From 1 August to 16 December 08.07 Stone fruit, fresh : ex A. Apricots :  From 1 May to 31 July 863 ex. B. Peaches, including nectarines :  Peaches from 15 June to 15 September L 3 522